Citation Nr: 1638126	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with depressive disorder, not other specified, and dyssomnia prior to April 19, 2011.

2.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified, with depressive disorder, not other specified, and dyssomnia from April 19, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1987 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Lake City, Utah.  In July 2010, the RO granted service connection for anxiety disorder, not otherwise specified (NOS), with depressive disorder, NOS, and dyssomnia, and assigned a rating of 30 percent with an effective date of February 1, 2010.  A subsequent rating decision of May 2011 increased the rating to 50 percent, effective April 19, 2011.  Because less than the maximum ratings available for the disability have been assigned, the Veteran's appeal seeking higher initial ratings remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to April 19, 2011, the Veteran's psychiatric disability was mainly manifested by depression, negative thoughts, diminished interest, irritability, isolation, fatigue, hyperawareness, sleep difficulties, anxiety, and low energy.  An overall level of severity showing occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumlocutory speech, or impaired judgment is not shown.

2.  From April 19, 2011, the Veteran's psychiatric disability was mainly manifested by depression, distraction, frustration, irritability, anger, sleep difficulties, hypervigilance, exaggerated startle response, mildly impaired memory, panic attacks, and impulsiveness.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood is not shown.


CONCLUSIONS OF LAW

1.  Prior to April 19, 2011, the criteria for the assignment of a disability rating in excess of 30 percent for anxiety disorder, not otherwise specified, with depressive disorder, not other specified, and dyssomnia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400-9434 (2015).

2.  From April 19, 2011, the criteria for the assignment of a disability rating in excess of 50 percent for anxiety disorder, not otherwise specified, with depressive disorder, not other specified, and dyssomnia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400-9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA notice was provided by a letter sent to the Veteran in November 2009 in accordance with VA's Pre-Discharge Program or Joint VA/Department of Defense Disability Evaluation System (DES).  As the current appeal arises from the Veteran's disagreement with an initial staged evaluation following the grant of service connection, no additional notice is required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The evidence of record includes service treatment records, VA treatment records, and statements of the Veteran.  The Veteran has identified no outstanding evidence pertaining to his disability that could be obtained to substantiate his claim, and the Board is unaware of any such evidence.

The Veteran underwent VA examinations in June 2010 and April 2011.  The examiners made clinical findings necessary for the application of the rating criteria for the Veteran's psychiatric disability, and the reports are adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Prior Board remand

The RO complied with the Board's remand instructions of July 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO obtained up-to-date VA treatment records and reviewed them for evidence of any worsening of the Veteran's disability.  The claim was readjudicated by a supplemental statement of the case (SSOC) of July 2014.  Furthermore, pursuant to the Board's remand, the RO attempted to secure records relating to any claim for Workers' Compensation benefits filed by the Veteran.  In response to VA's inquiries, the Department of Labor informed VA that a nine-digit Office of Workers' Compensation claim number was required.  When asked by VA to provide any such number, the Veteran responded that he "does not and has not at any point had a Workers Compensation case."  See July 2014 report of general information.

Entitlement to higher initial rating

Rating criteria

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the claimant's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Staged ratings may be warranted where warranted if the service-connected disability exhibits symptoms that would warrant different ratings in distinct time periods.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015), Diagnostic Code 9400-9434.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting a rating.  See Mauerhan v. Principi, 16 Vet. App.436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  Put another way, the severity represented by those examples may not be ignored.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the CAVC, or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in June 2011, the DSM-IV controls.  See 38 C.F.R. § 4.125(a) (2015).

Global Assessment of Functioning (GAF) scores, a feature of the DSM-IV, are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Analysis

The Board finds that, prior to April 19, 2011, a preponderance of the evidence is against assigning an evaluation greater than 30 percent.  For this period, the Veteran's symptoms are most consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A VA general medical examination of February 2010 found the Veteran to have "normal behavior, comprehension, and coherence."  In a psychological assessment of April 2010, the Veteran reported a "supportive" marriage, contact with his family, depression, diminished interest, irritability, isolation, fatigue, hyperawareness, and sleep difficulties.  His mood was euthymic, and his thought process "logical and goal-directed."  Although he reported "little interest or pleasure in doing things" and "feeling down, depressed, or hopeless" more than half the time, the Veteran also answered "no" when asked, "Are you feeling hopeless and/or helpless?'  He had no current or prior thoughts of suicide.  See April 2010 VA treatment record.

The Veteran underwent a VA examination in June 2010.  There was no impairment of thought process or communication, no delusions or hallucinations, no inappropriate behavior, no impaired impulse control, a normal ability to maintain minimal personal hygiene and other basic activities of daily living, orientation to person place and time, no obsessive or ritualistic behavior interfering with routine activities, a normal rate and flow of speech, and speech patterns that were not irrelevant, illogical, or obscure.  See June 2010 VA examination report.

The Veteran reported that, twice-daily for less than five minutes, his heart races and he sweats.  Also reported were symptoms of isolation, anxiety, low energy, and feelings of worthlessness and helplessness.  The Veteran was sleeping about 4 hours during a 24-hour period.  His sleep was interrupted, and he had problems falling and staying asleep.  Id.

The Veteran was diagnosed with anxiety disorder NOS, depressive disorder NOS, and dyssomnia.  His GAF score was 60.  The anxiety disorder had "symptoms similar to a panic disorder (i.e., heart racing and sweating)."  His disability was found to "reduce his reliability and productivity."  He was considered competent to manage funds.  Id.

VA treatment records from 2010 note the Veteran's negative thoughts, argumentativeness, and ongoing sleeping difficulty, and the Veteran denied suicidal ideation.  For a VA psychological consult of June 2010, the Veteran reported his easy frustration, loss of interest, poor concentration, angry outbursts, memory problems, panic attacks, sleep problems, and daily "flashbacks" (which  the examiner characterized as "'intrusive thoughts/memories' as opposed to true re-experiencing of events").  The Veteran was employed and had contact with his family.  He was diagnosed with "anxiety NOS (R/O PTSD); depression."  His GAF score was 58.  See VA treatment record of June 2010.

In October and December 2010, the Veteran reported an improved mood and temper.  In December 2010, his mood was found to be euthymic, and there was no evidence of thought disorder.  The Veteran denied current homicidal or suicidal ideations.  The diagnosis was again "anxiety NOS, depression, R/O PTSD," and the GAF score was 60.  See VA treatment record of December 2010.

To this point in the history of the Veteran's disability, the Veteran's symptoms correspond to a 30 percent evaluation.  His symptoms do not more nearly approximate a higher rating reflective of occupational and social impairment with reduced reliability and productivity.  The severity of symptoms contemplated by a 50 percent rating involves greater impairment in judgment, memory, and thinking than indicated by the evidence of record.  Significantly, while the Veteran's symptoms reduced his reliability and productivity, he maintained employment and contact with his family.  Moreover, his thought process was logical and goal-directed, and his speech rate, flow, and patterns were normal.

Beginning in April 2011, the evidence shows worsening symptoms that correspond to a 50 percent evaluation.  When the Veteran underwent a VA examination in April 2011, his attention was found to be "easily distracted."  He reportedly needed to take many breaks when studying due to being "easily side-tracked."  His thought process was characterized as "rambling," although his thought content was called "unremarkable," and there were no delusions.  The examiner answered "no" to the form question "Ability to maintain minimum personal hygiene?"  No detail or explanation was provided, however, for this negative response.  See April 2011 VA examination report.

In April 2011 there was also a finding of "inappropriate behavior" based on the Veteran's report of having been irritable, easily frustrated, and uncooperative at work situations when he first separated from the military.  He stated that he was "still working on this, but it has gotten better."  He reported difficulty controlling "ruminative thoughts" about being treated unfairly or not appropriately recognized for his skills.  While the Veteran's attitude was cooperative and his affect appropriate, his mood was termed "dysphoric" upon examination.  The Veteran reported that his mood had been "pretty good lately."  Id.

Additional noted symptoms were difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran reported increased aggression, irritation, frustration, and avoidance of crowds and public places due to feeling of anxiety and hyperarousal.  The Veteran's participation in sports and other recreational activities was "moderate."  Due to low energy and motivation, the Veteran withdrew from family activities, exercise/sports, and activities of daily living.  The Veteran stated that he "gets through things" but felt lethargic most of the time.  He reported playing golf with a friend and his grandchildren.  The Veteran also reported good relationships with his wife and two of his children.  He kept in touch with his relatives.  Socializing outside of work was infrequent.  His "best friends" were currently deployed in the active military.  Id.

The examiner found the Veteran's remote memory to be "normal" and both his recent and immediate memory to be "mildly impaired."  The Veteran reported having memory lapses during conversations but also a usual ability to recall "with thought and effort."  According to the examiner, the Veteran "demonstrated difficulty storing information in immediate memory and accessing information previously stored after a brief delay."  Id.

The Veteran's orientation was "intact' as to person, time, and place.  He was found to understand the outcome of his behavior.  There was no finding of hallucinations or homicidal or suicidal thoughts.  The Veteran reported having panic attacks "very seldom, possibly once a year."  His impulse control was characterized as fair.  According to the Veteran, he reacted impulsively twice per month if very frustrated.  He considered his tendency to respond impulsively to have improved with therapy and medication.  There were no reported episodes of violence.  The Veteran was currently employed and found competent to manage his finances.  Id.

The Veteran's GAF score was 50.  Although there was a finding of no "suicidal thoughts," it was noted at the conclusion of the report that "the serious symptom of suicidal ideation significantly lowers the global assessment of functioning."  The examiner found "moderate symptoms of anxiety and depression."  The diagnosis was "anxiety disorder, NOS; depressive disorder, NOS."   Id.

In May 2014, the Veteran stated as part of VA treatment that his psychiatric symptoms "come and go with the level of stress and lack of sleep."  He reported periodic irritability, outbursts of anger, and depression.  He found giving feedback at work to be difficult and tended to see his workplace as a "negative environment."  His considered his sleep quality to be "about the same," and he denied suicidal or homicidal ideation.  See VA treatment record of May 2014.

A preponderance of the evidence is against assigning an evaluation greater 50 percent for the Veteran's disability from April 19, 2011.  On the whole, his symptoms are not reflective of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  While the Veteran's reported some difficulty at work due to his disability, there is not occupational and social impairment with reduced reliability and productivity with deficiencies in most areas.  Similarly, while there are symptoms of withdrawal and isolation, the evidence is not consistent with an inability to establish and maintain effective relationships.  The Veteran works, has good family relationships, and, for the most part, has no thoughts of suicide.

The Board acknowledges that a GAF score of 50, which the Veteran received in April 2011, signifies serious symptoms or serious impairment in social, occupational or school functioning.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, an examiner's classification of the level of psychiatric impairment by a GAF score is not necessarily determinative of the rating to be assigned.  See VAOPGCPREC 10-95 (VA General Counsel precedential opinion).  The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).  On the basis of all the evidence, the Board finds that the level of overall psychiatric impairment shown is consistent with a 50 percent rating from April 12, 2011.

The Board notes that the Veteran, in addition to seeking a higher rating for his currently diagnosed disability, believes that he has posttraumatic stress disorder (PTSD) "because of the following reasons: social impairment, difficulty in understanding situations, depression moods, memory loss, impaired judgement, sudden loss of tract of thought, depression, [and] trouble sleeping at night."  See VA Form 9 of February 2011.  Notably, service connection for PTSD was denied in a May 2011 rating decision, and that decision was not appealed.  Regardless, to the extent that the Veteran's treatment records may reflect a diagnosis of PTSD, no medical professional has indicated which psychiatric symptoms relate to the service-connected anxiety disorder with depressive disorder and dyssomnia, and which relate to other psychiatric diagnoses.  As such, the Board has considered all of the Veteran's psychiatric symptoms to be related to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily the VA Schedule will apply unless exceptional or unusual factors render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for service-connected hearing loss are inadequate.  The Veteran's symptoms discussed above, such as depression, panic attacks, anger, and isolation, are contemplated by the rating criteria.  Because the criteria for mental disorders include examples of behaviors but do not represent an exhaustive list of symptoms to be rated, by their nature, they contemplate a range of psychiatric symptoms not necessarily listed.  The Board finds that no symptom of the Veteran is left uncompensated, or unaccounted for, by the assignment of the 30 percent and 50 percent schedular ratings assigned.

The Board also notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance in which the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is currently assigned the following disability ratings for service-connected disabilities in addition to the initial staged ratings of 30 percent and 50 percent for his anxiety/depressive/dyssomnia disorder: 50 percent for obstructive sleep apnea; 20 percent for prostatitis; 10 percent for right shoulder arthritis; 10 percent for left lateral epicondylitis; 10 percent for thoracolumbar strain; 10 percent for cervical trapezius strain with degenerative disc disease; 10 percent for right Achilles tendonitis; 10 percent for left Achilles tendonitis; 10 percent for hypertension; 10 percent for gastroesophageal reflux disease; 10 percent for right ankle tarsal tunnel syndrome; zero percent for bilateral plantar fasciitis with left calcaneal spurring; zero percent for right gastrocnemius muscle strain; zero percent for left groin strain; zero percent for hearing loss, left; zero percent for erectile dysfunction associated with anxiety disorder NOS with depressive disorder NOS and dyssomnia; zero percent for atopic dermatitis keratosis pilaris; and zero percent for tension headache syndrome.  The Veteran has not indicated that he believes the assigned schedular ratings for these other service-connected disabilities to be inadequate or that the schedular criteria for the other disabilities do not adequately describe or reflect his symptomatology.  Nor has the Veteran indicated during the current appeal that his psychiatric disability results in further disability when looked at in combination with these other service-connected disabilities.  Accordingly, this case does not represent an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In sum, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2015) is not warranted.

Part and parcel of an increased rating claim is a claim for a total disability rating based on individual unemployability (TDIU), when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The Veteran is employed.  See VA treatment record of May 2014; VA treatment record of June 2010.  The evidence does not suggest that the Veteran is unable to secure and maintain a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16(a) (2015), and the Veteran has not alleged that he was unemployable due to a service-connected psychiatric disability at any time during the period under review.  Thus, a TDIU claim is not raised.

An evaluation in excess of 30 percent prior to April 19, 2011, and in excess of 50 percent after April 19, 2011, for anxiety disorder, not otherwise specified, with depressive disorder, not otherwise specified, and dyssomnia is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014).  Because a preponderance of the evidence is against the claim, the benefit-of-the doubt rule is not for application.

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with depressive disorder, not other specified, and dyssomnia prior to April 19, 2011, is denied.

Entitlement to an initial rating in excess of 50 percent for anxiety disorder, not otherwise specified, with depressive disorder, not other specified, and dyssomnia from April 19, 2011, is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


